DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 10/20/2022 has been entered. Claims 1-5 and 7-8 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 08/03/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 4938543 A) in view of Ishii (WO 2013145889 A1).
Regarding claim 1, Parker discloses an electromechanically drivable brake pressure generator for a hydraulic braking system of a vehicle (see Fig. 1), comprising: at least one threaded drive assemblage (70, 76) configured to convert an input-drive-side rotary motion (via 80) into a translational motion (see Fig. 1); and a piston/cylinder unit (54/60, 42), actuatable by the threaded drive assemblage, for hydraulic brake pressure generation (see Fig. 1); wherein the threaded drive assemblage includes: a spindle (76) that has a spindle thread (see Fig. 1); and a spindle nut (70) that has a spindle nut thread (see Fig. 1), the spindle nut being disposed on the spindle thread of the spindle in such a way that as one of the spindle and spindle nut rotates, the other one of the spindle and spindle nut, which is prevented from twisting using a twist preventer (72), is axially displaceable (see Fig. 1); wherein the spindle nut has a spindle nut body (body of 70), wherein the spindle nut body has several twist preventers that form sliding surfaces (72). Parker fails to disclose at least one anti-friction layer made of plastic, which is applied on the spindle nut body and has a more pronounced anti-friction property than an anti-friction property of the spindle nut body, the anti- friction layer being applied at least on the spindle nut thread. However, Ishii teaches at least one anti-friction layer made of plastic (see Fig. 16, 103b; see attached English translation wherein 10-30% volume of PTFE to 10% graphite obtains stable low friction characteristics), which is applied on the spindle nut body (103a) and has a more pronounced anti-friction property than an anti-friction property of the spindle nut body (see attached English translation, wherein the sliding nut is made of metal; i.e., the anti-friction layer has a lower coefficient of friction than the spindle nut body), the anti-friction layer being applied at least on the spindle nut thread (see Fig. 16). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Parker with an anti-friction layer, as taught by Ishii, to provide a sliding nut having excellent characteristics such as heat resistance, creep resistance under high contact pressure, low friction, and wear resistance while capable of being manufactured with high productivity (see English translation, Abstract and Technical Field). Additionally, Parker fails to disclose the anti-friction layer being applied onto the sliding surfaces. However, Ishii teaches providing a synthetic resin between sliding layers to prevent seizure (see attached English translation, background art). As a result of the combination, the following limitations would necessarily result: the anti-friction layer (Ishii, synthetic resin) being applied onto the sliding surfaces (Parker, 72). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Parker with an anti-friction layer applied to the sliding surfaces to prevent seizure between moving elements, and to provide sliding surfaces having excellent characteristics such as heat resistance, creep resistance under high contact pressure, low friction, and wear resistance while capable of being manufactured with high productivity (see English translation, Abstract, Technical Field and Background art).
Regarding claim 2, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the anti-friction layer (Ishii, 103b) has lower strength than the spindle nut body (see attached English translation wherein the anti-friction layer is made from PTFE/graphite and the spindle nut body is made of metal).
Regarding claim 3, Parker fails to disclose the spindle nut body is made from metallic material. However, Ishii teaches the spindle nut body (see Fig. 16, 103a) is made from metallic material (see attached English translation wherein nut body 103a is made of metal). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Parker with a spindle nut body made of metallic material, as taught by Ishii, to provide a spindle nut which is more heat resistant, stronger and more durable than spindle nuts formed of other materials.
Regarding claim 7, Parker fails to disclose the spindle nut body is completely coated with the anti-friction layer. However, Ishii teaches providing a synthetic resin between sliding layers to prevent seizure (see attached English translation, background art). As a result of the combination, the following limitations would necessarily result: the spindle nut body (Parker, body of 70) is completely coated with the anti-friction layer (Ishii, synthetic resin). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Parker with an anti-friction layer applied to the spindle body to prevent seizure between moving elements, and to provide sliding surfaces having excellent characteristics such as heat resistance, creep resistance under high contact pressure, low friction, and wear resistance while capable of being manufactured with high productivity (see English translation, Abstract, Technical Field and Background art).
Regarding claim 8, Parker discloses a vehicle having an electromechanically drivable brake pressure generator for a hydraulic braking system (see Abstract, wherein “An integrated anti-lock braking system (ABS)/traction control (TC) braking system for a vehicle having a fluid activated brake”), the electromechanically drivable brake pressure generator comprising: at least one threaded drive assemblage (70, 76) configured to convert an input-drive-side rotary motion (via 80) into a translational motion (see Fig. 1); and a piston/cylinder unit (54/60, 42), actuatable by the threaded drive assemblage, for hydraulic brake pressure generation (see Fig. 1); wherein the threaded drive assemblage includes: a spindle (76) that has a spindle thread (see Fig. 1); and a spindle nut (70) that has a spindle nut thread (see Fig. 1), the spindle nut being disposed on the spindle thread of the spindle in such a way that as one of the spindle and spindle nut rotates, the other one of the spindle and spindle nut, which is prevented from twisting using a twist preventer (72), is axially displaceable (see Fig. 1); wherein the spindle nut has a spindle nut body (body of 70), wherein the spindle nut body has several twist preventers that form sliding surfaces (72). Parker fails to disclose at least one anti-friction layer made of plastic, which is applied on the spindle nut body and has a more pronounced anti-friction property than an anti-friction property of the spindle nut body, the anti- friction layer being applied at least on the spindle nut thread. However, Ishii teaches at least one anti-friction layer made of plastic (see Fig. 16, 103b; see attached English translation wherein 10-30% volume of PTFE to 10% graphite obtains stable low friction characteristics), which is applied on the spindle nut body (103a) and has a more pronounced anti-friction property than an anti-friction property of the spindle nut body (see attached English translation, wherein the sliding nut is made of metal; i.e., the anti-friction layer has a lower coefficient of friction than the spindle nut body), the anti- friction layer being applied at least on the spindle nut thread (see Fig. 16). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Parker with an anti-friction layer, as taught by Ishii, to provide a sliding nut having excellent characteristics such as heat resistance, creep resistance under high contact pressure, low friction, and wear resistance while capable of being manufactured with high productivity (see English translation, Abstract and Technical Field). Additionally, Parker fails to disclose the anti-friction layer being applied onto the sliding surfaces. However, Ishii teaches providing a synthetic resin between sliding layers to prevent seizure (see attached English translation, background art). As a result of the combination, the following limitations would necessarily result: the anti-friction layer (Ishii, synthetic resin) being applied onto the sliding surfaces (Parker, 72). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Parker with an anti-friction layer applied to the sliding surfaces to prevent seizure between moving elements, and to provide sliding surfaces having excellent characteristics such as heat resistance, creep resistance under high contact pressure, low friction, and wear resistance while capable of being manufactured with high productivity (see English translation, Abstract, Technical Field and Background art).

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 4938543 A) in view of Ishii (WO 2013145889 A1) and Iwasaki (DE 112013006647 T5).
Regarding claim 4, Parker fails to disclose the spindle nut body is made from a plastic material. However, Iwasaki teaches the spindle nut body (see Fig. 2, 20) is made from a plastic material (see English translation, Problem to be solved by the invention, wherein “a nut for a ball screw which is made of fiber reinforced plastic). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Parker with a spindle nut body made of plastic, as taught by Iwasaki, to reduce early wear of the nut and screw thread and maintain high dimensional accuracy over a long period of time (see English translation, Problem to be solved by the invention).
Regarding claim 5, the combination of claim 4 elsewhere above would necessarily result in the following limitations: the spindle nut body (Iwasaki, 20) is fiber-reinforced (see English translation, Problem to be solved by the invention, wherein “a nut for a ball screw which is made of fiber reinforced plastic).

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that nowhere in the cited references disclose or suggest “the spindle nut body has several twist preventers that form sliding surfaces, the anti-friction layer being applied onto the sliding surfaces”, and that only with impermissibly hindsight one skilled in the art look to Iwasaki for the feature of the composite sliding bearing let alone apply such a composite to a sliding surface of flange members 72, the Examiner respectfully disagrees.
First, MPEP 2143(I) reads “Examples of rationales that may support a conclusion of obviousness include…(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.” As noted in the rejections of claims 1 and 8 above, Ishii discloses a synthetic resin between sliding layers, and more specifically teaches a synthetic resin provided on a threaded groove portion of a nut main body. One having ordinary skill in the art, given the two pieces of analogous art, would recognize that the disclosure of Ishii suggests providing a synthetic resin on any sliding layers, i.e., between the flange members 72 and the alignment edges 74 of Parker. One having ordinary skill in the art would be motivated to provide a synthetic resin between the flange members 72 and the alignment edges of Parker to provide sliding surfaces having excellent characteristics such as heat resistance, creep resistance under high contact pressure, low friction, and wear resistance while capable of being manufactured with high productivity, which is explicitly disclosed in Ishii. Therefore, since Ishii teaches, suggests, and provides motivation for the above limitations, the rejections of claims 1 and 8 are maintained. 
 
Second, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this instance, it is clear from the argument presented above, that the motivation to combine the prior art came directly from the disclosure of Ishii and not the Applicant’s disclosure. Therefore, the reconstruction is proper and the rejections of claims 1 and 8 are maintained.  
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658